 
EXHIBIT 10.1
FORM OF
AMENDMENT NO. 1
TO THE
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS AMENDMENT NO. 1 TO THE EXECUTIVE EMPLOYMENT AGREEMENT (“Amendment No. 1”)
is made and entered effective this 13th day of November, 2020 by and between
cbdMD, Inc., a North Carolina corporation (the “Corporation”) and Martin A.
Sumichrast, an individual (the “Executive”).
 
RECITALS
 
WHEREAS, the Executive is the Chairman of the Corporation’s Board of Directors
and its co-Chief Executive Officer.
 
WHEREAS, the Corporation and the Executive are parties to that certain Executive
Employment Agreement dated September 6, 2018 (the “Sumichrast Employment
Agreement”).
 
WHEREAS, the parties desire to amend the Sumichrast Employment Agreement as
herein after set forth.
 
NOW, THEREFORE, in consideration of the mutual agreements herein made, the
Corporation and the Executive do hereby agree as follows:
 
1.           Recitals. The above recitals are true, correct, and are herein
incorporated by reference.
 
2.           Base Salary.
 
(i)           Section 5a of the Sumichrast Employment Agreement is hereby
deleted in its entirety and replaced with the following:
 
a.            
Salary. The Executive shall be paid a base salary (“Base Salary”), payable in
accordance with the Corporation's policies from time to time for senior
executives, at an annual rate Three Hundred Thirty-five Thousand dollars
($335,000). The Base Salary thereafter may be increased, but not decreased, from
time to time, by the Compensation Committee of the Board of Directors in
connection with reviews of Executive’s performance, which such reviews shall
occur no less frequently than annually.
 
(ii)           The foregoing increase in the Base Salary payable to the
Executive shall be retroactively effective to the first day of the current
payroll period of the Corporation.
 
3.           
Award of Discretionary Bonus. The Executive is hereby awarded a discretionary
bonus of Two Hundred Fifty Thousand dollars ($250,000), payable in January 2021,
provided that (a) the Sumichrast Employment Agreement has not otherwise been
terminated by either party for any reason, (b) the Corporation’s audited
financial statements for the year ended September 30, 2020 shall have been
completed and the Corporation’s independent registered public accounting firm
shall have issued an unqualified opinion on such financial statements, and (c)
the Corporation shall have timely filed its Annual Report on Form 10-K for the
fiscal year ended September 30, 2020 (collectively, the “Bonus Conditions”). The
determination of the satisfaction of the Bonus Conditions shall be made in
writing by the Chairman of the Audit Committee of the Corporation’s Board of
Directors.
 
4.           
No Other Revisions. Except as set forth herein, all other terms and conditions
of the Sumichrast Employment Agreement remain in full force and effect.
 
 

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 as of the day
and date first above written.
 
 
Witness: 

 
 
THE CORPORATION:
 
 

 
 
   
 

 
 
cbdMD, Inc.
 

 
 

 



 
   

By: T. Ronan Kennedy,
 

 
 
Chief Financial Officer
 

 
 
 

 
Witness: 

 
 
THE EXECUTIVE
 



 
 

 

 
 
Martin A. Sumichrast
 

 
 

 

 
 
 
 
